Citation Nr: 1315473	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had recognized service from December 1941 to May 1942.  The Veteran died in December 1972.  The appellant seeks benefits as his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant eligibility for a one-time payment from the FVEC.  The appellant timely appealed that determination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant filed her claim on May 25, 2010, approximately 3 months after the one-year enactment of the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5, which was enacted on February 17, 2009.

2.  The Veteran died December [redacted], 1972.  The appellant has not alleged and the evidence does not demonstrate that she herself is an eligible person with qualifying service.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), is applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Accordingly, there is no further need to discuss the VCAA duties.  The Board finds no prejudice toward the appellant in proceeding with the adjudication of her claim.

Analysis

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

The appellant claims that as her deceased husband had recognized service from December 1941 to May 1942, and thus, she is requesting a one-time payment from the FVEC fund.  The Veteran died on December [redacted], 1972.  The death certificate lists the immediate cause of death as severe anemia, with the antecedent causes of death listed as lepra reaction and gastritis; the Veteran was also positive for Hansen's disease at his time of death.  

On May 25, 2010, the appellant filed her claim for legal entitlement to a one-time payment from the FVEC fund.  The Board notes that such a filing is not within one-year of February 17, 2009, and therefore, technically is not eligible for payment under the Act.  Section 1002(c)(1) is clear that the appellant had until February 17, 2010 to make a claim, and she did not; thus, she is technically time-barred from making a claim for legal entitlement under the Act itself.

That notwithstanding, however, the appellant does not legally qualify as an eligible claimant for a one-time payment from the FVEC fund.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

In this case, the Veteran died in December 1972, more than 30 years prior to the February 17, 2009 date of enactment of the American Recovery and Reinvestment Act.  Thus, he could not have filed a claim within the one-year period following the enactment of the Act, as required.  Section 1002(c)(2) makes clear that a payment to a surviving spouse is only applicable as an accrued benefit, should a qualifying veteran make a claim and pass away prior to the payment from the Fund occur.  Consequently, as the Veteran had expired in 1972, he could not possibly have made a claim in 2009 or 2010 during the applicable application period and therefore she has no legal basis to claim entitlement under the Act as an accrued benefit in this case.

Furthermore, the appellant has not alleged and there is no evidence of record that she herself would be an eligible claimant as defined by the Act; she specifically relies on the fact that her deceased husband had qualifying service as the basis of her claim to legal entitlement.  

While the Board acknowledges that the appellant's husband did have recognized service from December 1941 to May 1942, and it is appreciative of that service, the appellant appears to be making a claim in equity.  

However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

This is a case where the law is dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  Therefore, the claim must be denied based upon a lack of entitlement under the law.


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


